                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES C. GRANDE,
               Plaintiff                                 CIVIL ACTION

              v.

STARBUCKS CORPORATION, et al.,
              Defendants                                 No. 18-04036


                                          ORDER

       AND NOW, this 7th day of February, 2020, upon consideration of the motions to dismiss

(Doc. Nos. 31, 32, 33), Mr. Grande's responses in opposition (Doc. Nos. 34, 36), and the

Defendants' reply briefs (Doc. Nos. 35, 40), it is ORDERED that the motions to dismiss are

GRANTED IN PART and DENIED IN PART. To the extent Mr. Grande wishes to file an

amended complaint in accordance with the Court's ruling, he must do so by no later than March

9, 2020.


                                                  BY THE COURT:
